Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 16-23 in the reply filed on 06/13/2022 is acknowledged. Group I was incorrectly identified as claims 1-6 and is properly claims 1-9. Claims 7-9 are examined on the merits herein for being directed towards the elected group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is interpreted there is a sprayer or injector fluidly coupled to the deodorant line.
Claim 16 recites the limitation “a valve to enable fluid to flow from the fluid distributor and into a relief line” and it is unclear whether the relief line cited is intended to refer to the relief line recited in the line preceding this limitation. For the purpose of examination it is interpreted that it is the same relief line or a different one.
The remaining claims are rejected for being dependent on and including all of the limitations of one of the claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498).
Regarding claims 1 and 16, McLauchlan (US 2009/0317316) teaches an apparatus for deodorizing fluid from a fluid distributor (paragraph [0004], Abstract; The gas stream 112 originates from a source reading on the limitation of a fluid distributor), the apparatus comprising: nd stage scrubber, having base solution 122), the fluid in the bleed line to urge the deodorant to the deodorant line (only through the addition of the concentrated aqueous metallic base solution 122 can the black liquor 126 be urged to the deodorizer and out through to the 2nd stage scrubber). McLauchlan appears to be silent with regards to a valve enabling a fluid to enter the relief line from the fluid distributer.
Jain (US 6,174,498) discloses valves are useful for regulating flow in an odor control system for treating fluid streams (Column 7 lines 54-56). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that there is a valve controlling the fluid flow in the relief line as taught by Jain to arrive at the claimed invention. One would have been motivated to do so to effectively control fluid flow in the system as desired to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 2, McLauchlan further teaches the outlet includes a reaction chamber (desiccating module 106 is space that facilitates a reaction or is at least capable of doing so, thus reading on the limitation).
Regarding claim 3, McLauchlan further teaches a sprayer or injector, the sprayer or injector fluidly coupled to the deodorant line (solutions 122 are fluids introduced into both 1st and 2nd stage scrubbers, necessitating or at least making obvious some injector structure, and both locations would be fluidically coupled to the deodorant line between recovery loop 128 and 2nd stage scrubber).
Regarding claim 4, McLauchlan further teaches a sprayer or injector positioned proximate the outlet, the sprayer or injector fluidly coupled to the deodorant line (see the rejection of claim 3 above).
Regarding claim 23, McLauchlan further teaches the fluid is natural gas (Paragraph [0011]). 

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of HengYe (NPL 2018).
Regarding claims 5 and 17, McLauchlan appears to be silent with regards to a storage tank, but does set forth that a Claus process can be used in the sulfur recovery loop (Paragraph [0056]) suggesting a need for specific means to perform this process.
HengYe (NPL 2018) discloses a system for performing a Claus process for recovering sulfur that uses multiple tank units, any one of them reading on the limitation of a storage tank (Flow chart at the bottom of the page) and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that the Claus process disclosed by HengYe is used such that there is a storage tank in order to arrive at the claimed invention. One would have been motivated to do so to successfully implement the system of McLauchlan. Further regarding the limitation directed towards the storage tank being in an elevated position above the pressure tank, HengYe disclosure depicts the units at different heights and the storage tank reads on any one of the beds shown, which are at elevated heights relative to condensers, which read on the limitation of a pressure tank. However, assuming arguendo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan in view of HengYe such that the storage tank is at an elevated position relative to the pressure tank. One would have been motivated to do so in order to take advantage of gravity and pressure differences in the processing of the fluids, and furthermore a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex. McLauchlan in view of HengYe provides the need for a design with multiple process units (reading on the limitation of tanks) positioned relative one another and fluidically coupled to one another, and these units can only be positioned at the same elevation or at different elevations, presenting a finite number of predictable solutions. 

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of Schweiger (US 4,661,312).
Regarding claim 6, McLauchlan appears to be silent with regards to a relief valve.
Schweiger (US 4,661,312) discloses a reactor system comprising a relief valve 32 coupled to a pressure vessel 31 (Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that there is a relief valve coupled to the pressure tank as taught by Schweiger to arrive at the claimed invention. One would have been motivated to do so in order to relieve pressure as needed to arrive at a safer device.
	Regarding claim 7, Schweiger further teaches a gate valve 34 used as a valve. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan in view of Jain such that the valve is a gate valve as taught by Schweiger to arrive at the claimed invention. One would have been motivated to do so in order to use a known effective valve type to successfully implement the device taught by McLauchlan in view of Jain. 

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of Ligon (NPL 2017).
Regarding claims 8 and 20, McLauchlan appears to be silent with regards to a venturi nozzle. 
Ligon (NPL 2017) discloses that Venturi nozzles are convenient for measuring fluid flow rates with minimal pressure loss (Title, First paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by MacLauchlan such that there is a venturi nozzle coupled between the relief line and reaction chamber to arrive at the claimed invention. One would have been motivated to do so in order to better monitor and control the process to arrive at an improved device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of Engineering 360 (NPL 01/07/2019).
Regarding claim 9, McLauchlan appears to be silent with regards to a pressure piston.
Engineering 360 (NPL 01/07/2019) discloses a pressure piston in the form of a ball or piston check-valve to facilitate one-way flow through a pipe and to prevent back flow (Figs. 1 and 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that there is a pressure piston taught by Engineering 360 coupled between the bleed line and pressure tank. One would have been motivated to do to prevent backflow and the undesirable effects associated therewith.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of Flowmeterdirectory.com (NPL 2017).
Regarding claim 18, McLauchlan appears to be silent with regards to an orifice plate.
Flowmeterdirectory.com (NPL 2017) discloses an adjustable Orifice Plate as being useful for restricting flow, and/or preventing cavitation (hawle, second from the left). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that there is an adjustable orifice plate associated with the relief line as taught by flowmeterdirectory to arrive at the claimed invention. One would have been motivated to do so to take advantage of one or more of the advantages of an orifice plate as provided by flowmeterdirectory.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of Rojey (US 5,803,953).
Regarding claim 19, McLauchlan appears to be silent with regards to the location of the bleed and deodorant lines relative to the pressure tank. 
Rojey (US 5,803,953) teaches a process for treatment of natural gas wherein a pressure vessel s1 has an inlet in the top and an outlet at the bottom (Fig. 1, separator s1). It would have been obvious to  one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that the inlet of the pressure tank is in the top and the outlet is in the bottom as taught by Rojey to arrive at the claimed invention. One would have been motivated to do so to construct the pressure vessel according to known means and to take advantage of gravity and pressure to arrive at an improved device. 


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLauchlan (US 2009/0317316) in view of Jain (US 6,174,498 as applied to claims 1-4, 16, and 23 above and further in view of Knief (NPL 2003).
Regarding claims 21 and 22 McLauchlan appears to be silent with regards to a reactor silencer.
Knief (NPL 2003) discloses a reaction chamber enclosed by a silencer structure (Nuclear power reactors, Fig. 20 on the right side of the page). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by McLauchlan such that there is a silencer surrounding the reaction chamber as taught by Knief to arrive at the claimed invention. One would have been motivate to do so to reduce sound and increase safety in case of an emergency involving pressurized fluids or chemicals such as natural gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799